Judgment, Supreme Court, New York County (Stuart Cohen, J.), entered August 11, 1992, which, after a jury verdict and denial of defendant’s motion, inter alia, to set aside the verdict as against the weight of the evidence, awarded judgment in favor of plaintiff and against defendant in the total amount of $405,165.18, unanimously affirmed, without costs.
In light of the substantial evidence which demonstrates that plaintiff slipped and fell on a crack in the stairs and sustained significant injuries, the jury’s verdict was rational (see, Cohen v Hallmark Cards, 45 NY2d 493). Moreover, in light of, inter alia, the evidence of the resultant condition of plaintiff’s arthritis, the award does not materially deviate from what would be reasonable compensation under the circumstances (CPLR 5501 [c]). Concur — Rosenberger, J. P., Ellerin, Kupferman and Nardelli, JJ.